Title: To Thomas Jefferson from Isaac Coffin, 13 April 1804
From: Coffin, Isaac
To: Jefferson, Thomas


          
            Dear Sir
            Nantucket April the 13th: 1804.
          
          I now take the Liberty to Address a few lines to you to enquire after your welfare—I had the honour to be Introduced to your Excellency by my Freind Doctor George Logan when I was at the City of Washington with a Petition from the Inhabitants of the Island of Nantucket to Congress in Feb’y AD. 1803. I have been Elected again a Senator for Nantucket and Dukes County in our State Legislature. In the Year 1798. There was only two Republican members belonging to the Senate of Massachusetts which were John Bacon Esqr: and Myself, and the last year we had increased to Thirteen who were firm Republicans; and I am in hopes before long to see a Republican majority in our Senate, and throughout the State—The purport of this Letter is to inform you the situation we are in respecting a Collector of the Customs Stephen Hussey Esqr: our Collector is very unwell and I don’t expect he will ever be any better and hearing that some amongst us were about to Recommend Mr: Daniel B Hussey Son of the said Stephen to fill the said office and I suppose Mr: Thomas Jenkins of Hudson in the State of New York who is Unkle to the said Daniel will Recommend him to you but I think him a person not fit for that station in the first place he is not a Man of sufficient Abilities for to do the duties of the Office and in the next place he is a Rigid Federalist, and in every Instance has Opposed the Republican Ticket to the utmost of his Power—
          The Man that I would wish to Recommend to you for Collector is Daniel Coffin, a firm Republican and a Man of the first Abilities amongst us. I Expect (should) Doctor William Eustis and some others will write you on the subject the foregoing is a statement of fact.—
          If Stephen Hussey Esqr: should Recover his health I think him very Unsuitable to hold the Office of Collector any longer as his faculties are Impaired and his Politics are Federal, he always has done all in his power to Oppose the Republican Ticket but all that the Federalist can do here at Nantucket is but little for we have a decided Republican Majority always, should you think proper to displace the said Stephen Hussey Esqr: and Appoint the said Daniel Coffin I think it would be very satisfactory to all the Real Republicans on Nantucket and will greatly oblige Dear Sir your most Obedient Servant
          
            Isaac Coffin
          
        